 1

 2

 3

 4

 5
                            UNITED STATES DISTRICT COURT
 6
                           WESTERN DISTRICT OF WASHINGTON
 7                                   AT SEATTLE

 8   TIMOTHY L. RASMUSSEN,
 9                           Plaintiff,                Case No. C21-5304-RAJ-SKV

10          v.                                         ORDER ADOPTING REPORT
                                                       AND RECOMMENDATION AND
11                                                     DISMISSING COMPLAINT
     DAVID EDWARDS et al.,
12
                             Defendant.
13

14          Having reviewed the Report and Recommendation of the Honorable S. Kate
15   Vaughan, United States Magistrate Judge, any objections or responses, and the remaining
     record, the Court finds and ORDERS:
16
            (1)    The Court ADOPTS the Report and Recommendation;
17
            (2)    This matter is DISMISSED without prejudice based on the Younger
18   abstention doctrine; and,
19          (3)    The Clerk is directed to send copies of this Order to Plaintiff and to the
     Honorable S. Kate Vaughan.
20
            Dated this 2nd day of July, 2021.
21

22

23
                                                       A
                                                       The Honorable Richard A. Jones
                                                       United States District Judge
     ORDER ADOPTING REPORT AND
     RECOMMENDATION AND DISMISSING
     COMPLAINT - 1
